Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 1o0f12 PagelD #: 757

U.S. Department of Justice . ° ° ° * .
Bureau of Alcohol, Tobacco, Firearms and Explosives Final Notice of Denial of Application, Revocation

Suspension and/or Fine of Firearms License
Ce eee eee

In the matter of:

 

 

The application for license as a/an Pawnbroker in Firearms Other than Destructive Devices , filed by:
or

(J License Number as a/an

, issued to:

 

 

Name and Address of Applicant or Licensee (Show number, street, city, state and ZIP Code)

Mr. David Frazier II
Frazier's Pawn Shop
922 N. Queen Street
Martinsburg, West Virginia 25404

Federal Firearms License Number: 4-55-003-02-8H-01768

 

Notice is Hereby Given That:

CJ a request for hearing pursuant to 18 U.S.C. § 923(f)(2) and/or 922(t)(5) was not timely filed. Based on the findings set forth in the attached document,
your

(-] license described above is revoked pursuant to 18 U.S.C. 923(e), 922(t)(5) or 924(p), effective:
[1 15 calendar days after receipt of this notice, or (Jo,

LI ticense is suspended for ________ calendar days, effective ———_—_______________, pursuant to 18 U.S.C. § 922(t)(5) or 924(p).

[_] licensee is fined $ , payment due: pursuant to 18 U.S.C. § 922(t)(5) or 924(p).

 

After due consideration following a hearing held pursuant to 18 U.S.C. § 923(f)(2) and/or 922(t)(5), and on the basis of findings set out in the
attached copy of the findings and conclusions, the Director or his/her designee concludes that your

(] application for license described above is denied, pursuant to 18 U.S.C. 923(d).

application for renewal of license described above is denied pursuant to 18 U.S.C. 923(d), effective:
15 calendar days after receipt of this notice, or C

 

([] license described above is revoked pursuant to 18 U.S.C. 923(e), 922(t)(5) or 924(p), effective:

C1 15 calendar days after receipt of this notice, or CL

 

[J license is suspended for___+_+__cafendar days, effective , pursuant to 18 U.S.C. § 922(t)(5) or 924(p).

] licensee is fined $=, payment due. .W pursuant to 18 U.S.C. § 922(t)(5) or 924(p).

If, after the hearing and receipt of these findings, you are dissatisfied with this action you may, within 60 days after receipt of this notice, file a petition

pursuant 18 U.S.C. § 923(f)(3), for judicial review with the U.S. District Court for the district in which you reside or have your principal place of business. If
you intend to continue operations after the effective date of this action while you pursue filing for judicial review or otherwise , you must request a stay of the
action from the Director of Industry Operations (DIO), Bureau of Alcohol, Tobacco, Firearms and Explosives, at 90 K St NE, Suite 1102, Washington DC 20226

, prior to the effective date of the action set forth above. You may not continue licensed operations unless and until a stay is granted by the DIO.

 

Records prescribed under 27 CIR Part 478 for the license described above shall either be delivered to ATF within 30 days of the date the business is required
to be discontinued or shall be documented to reflect delivery to a successor. See 18 U.S.C. 923(g)(4) and 27 CFR § 478.127.

After the effective date of a license denial of renewal, revocation, or suspension, you may not lawfully engage in the business of dealing in firearms. Any
disposition of your firearms business inventory must comply with al! applicable laws and regulations. Your local ATF office is able to assist you in
understanding and implementing the options available to lawfully dispose of your firearms business inventory.

ATF E-Fonn 5300 13
Revised September 2014
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 2 of 12 PagelD #: 758

 

Date

19-8 -19

‘Name and Title of Bureau of Alcohol, Tobacco, Firearms and Explosives Official

Michael F. Fronczak - Director, Industry Operations

 

 

2 JA

 

I certify that, on the date below, I served the above notice on the person identified below by:

Certified mail to the address shown below.
Tracking Number: Or

 

Delivering a copy of the notice to

the address shown below.

 

Date Notice Served Title of Person Serving Notice

 

\o | 1° [a0 (4 Special Agent Keith Martin

Signature of Person Serving Notice

eo - AyhaAatIe

 

Print Name and Title of Person Served

Dwid Frau

Pas

 

 

Address Where Notice Served

4 OX Nlev XR Guise Chreet, Wrarhash WA | WY aso

 

Note: Previous Edition is Obsolete

ATF E-Form 5300 13
Revised September 2014
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 3 of 12 PagelD #: 759

Page 1 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

UNITED STATES OF AMERICA

In the Matter of the Final Notice : Case No. WAS-19-245316

of Denial of Federal Firearms :

License

David Frazier II : FINDINGS AND CONCLUSIONS

Frazier’s Pawn Shop
FFL No. 4-55-003-02-8H-01768

 

Introduction

On January 29, 2019, ATF issued a Notice to Deny (renewal) Application for License (“the
Notice”), ATF Form 4498, to Mr. David Frazier II (‘the Licensee”). The Licensee
requested a hearing to review the Notice by email to the Director of Industry Operations
dated February 14, 2019.

A hearing was held on August 21, 2019 at 40 Compass Pointe, Martinsburg, West Virginia
25404. The hearing was conducted by Michael F. Fronezak, Director of Industry
Operations, Washington Field Division. ATF was represented by Associate Chief Counsel,
Firearms and Explosives Law Division, James Vann and ATF Division Counsel,
Washington Field Division, Michael Boyer. ATF Special Agent (SA) Keith Martin and
ATF Industry Operations Investigator (IOI) Eileen Valls appeared as witnesses on behalf of
the Government. ATF Area Supervisor, Falls Church III Field Office, Cynthia Chuy, was
present for observational purposes only. The Licensee appeared without counsel. The
hearing was recorded by Free State Reporting, Inc., and both the Government and the
Licensee offered testimony and exhibits. The testimony and exhibits introduced at the
hearing constitute the record in this proceeding. Both parties had the opportunity to present,
and in fact presented, factual and legal arguments, testimony, and evidence, and examined and
cross examined witnesses.

Under the provisions of section 923(e), Title 18, United States Code, and 27 C.F.R. § 478.73, a
Federal Firearms license may be revoked if the holder of such license has willfully violated any
provision of Chapter 44, Title 18, United States Code, or any rule or regulation issued
thereunder.

Based on the evidence submitted at the hearing, I find that the Licensee has willfully violated the
Gun Control Act and its implementing regulations, and the license held by the Licensee, which
were subject to renewal, said renewal is denied and the license is revoked.
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 4 of 12 PagelD #: 760

Page 2 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

Findings of Fact

Having presided at the hearing and reviewed the record in this proceeding, I make the
following findings:

L.

During the summer of 2017, ATF Special Agent (SA) Keith Martin opened an
investigation into, Mr. David Frazier II (“the Licensee”), and his employees at
Frazier’s Pawn Shop regarding the potential illegal sale of firearms. As part of that
investigation, SA Martin utilized an ATF Confidential Informant (CI), who is a
convicted felon, to conduct a series of controlled monitoring visits to Frazier’s Pawn
Shop. These controlled monitoring visits involved sending the CI and Undercover
ATF Special Agents (UCs) into Frazier’s Pawn Shop to attempt to purchase firearms
either “off the books” or through straw purchases.

The first controlled monitoring visit occurred on August 25, 2017. On this date, SA
Martin sent the CI into Frazier’s Pawn Shop to solicit conversation about an interest
in purchasing a firearm without the completion of an ATF Form 4473 and FBI
National Instant Criminal Background Check System (NICS) background check.
Prior to the visit, a transmitter was placed on the CI, which allowed for audio
recording of the CI’s visit to Frazier’s Pawn Shop. During this visit, the CI spoke
with Mr. Hoffman and made him aware of his prior felony conviction from forty
years ago in Fairfax, VA. The CI also asked Mr. Hoffman whether his cousin could
come and complete the paperwork necessary to purchase a firearm for the CI. In
response, Mr. Hoffman demonstrated his knowledge of the Gun Control Act (GCA)
by accurately informing the CI that this is what is called a “straw purchase,” which
carries a possible penalty of up to ten years if convicted. Mr. Hoffman also advised
the CI to go to the West Virginia State Police and have them conduct a criminal
background check to confirm whether the CI was prohibited from purchasing a
firearm.

A second controlled monitoring visit occurred on September 12, 2017. On this date,
SA Martin sent the CI into Frazier’s Pawn Shop to attempt to purchase a firearm. As was
done previously, a transmitter was placed on the CI, which allowed for an audio
recording of the CI’s visit to Frazier’s Pawn Shop. During this visit, the CI informed Mr.
Hoffman that he had checked on his prior conviction and confirmed that he was a felon.
In response, Mr. Hoffman, once again, demonstrated his knowledge of the GCA by
explaining that if the CI had someone else buy a firearm for him and got caught, the CI
faced the possibility of ten years in prison. The CI said that he was not worried about
that and still wanted to buy a firearm. After suggesting that the CI could potentially
purchase a firearm at a flea market, Mr. Hoffman told the CI that ifhe came across a
firearm with “no contracts,” he could sell the CI the firearm without having to get
someone to buy it for him.

On September 28, 2017, SA Martin received a phone call from the CI who informed
him that on September 23, 2017 the CI and a female acquaintance went to Frazier’s
Pawn Shop and spoke with Mr. Hoffman. The CI relayed to SA Martin that Mr.
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 5of12 PagelD #: 761

Page 3 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

Hoffman had informed him that he had not yet come across any firearms that he
could sell to the CI, but then pointed to the CI’s female acquaintance and stated that
he could sell a firearm to her to give to the CI. The CI responded that he would get
back to him and departed the store.

5. On October 18, 2017, SA Martin sent the CI and an ATF Undercover Special Agent
(UC}) into Frazier’s Pawn Shop. A transmitter was placed on the CI, which allowed
for an audio recording of the visit. During this visit, the CI made it clear to Mr.
Hoffman that he had brought UC1 into the store to purchase a firearm for him. Mr.
Hoffman asked where UC1 was from and she stated Arlington, VA. Mr. Hoffman
responded, once again demonstrated his knowledge of gun laws and gun control
measures, by describing how the laws differ slightly in Virginia, Maryland and New
York, and by accurately informing the Cl of the restrictions on the sale of handguns
to out-of-state residents. After Mr. Hoffman showed the CI a number of rifles at
varying prices, Mr. Hoffman agreed to sell the CI a black Hi-Point rifle, model 4595,
.45 caliber rifle with serial number R55185. While the CI paid for the rifle at the
cash register, Mr. Hoffman had UC1 complete the ATF Form 4473 to complete the
transaction. Mr. Hoffman also conducted an FBI NICS background check of UC1
for the firearm purchase. Mr. Hoffman falsely recorded that UCI was the purchaser
of the firearms on the ATF Form 4473 and in his acquisition and disposition records.
Mr. Hoffman also failed to run the National Criminal Instant Background Check
(NICS) background check on the actual purchaser of the firearm.

6. On October 24, 2017, SA Martin once again sent the CI and another ATF Undercover
Special Agent (UC2) into Frazier’s Pawn Shop. A transmitter was placed on the CI,
which allowed for an audio and video recording of the visit. During this visit, the CI
spoke with Mr. Hoffman about the rifle he previously purchased in Frazier’s Pawn
Shop on October 18, 2017, and expressed an interest in purchasing a pistol. The CI
reiterated to Mr. Hoffman that he is a convicted felon, a fact which Mr. Hoffman
acknowledged by making a shushing gesture. Mr. Hoffman and the CI went through
a number of firearms before the CI agreed to purchase a Springfield pistol, model
XD9, 9mm with serial number GM979645, two magazines and a box of Federal
9mm caliber ammunition. Mr. Hoffman knew that the CI was the actual purchaser of
the firearm and not UC2. Nevertheless, while the CI paid for the firearm at the cash
register, Mr. Hoffman had UC2 complete the ATF Form 4473 and ran an FBI NICS
background check on UC2 to complete the firearm transaction. Mr. Hoffman falsely
recorded that UC2 was the purchaser of the firearms on the ATF Form 4473 and in
his acquisition and disposition records. Mr. Hoffman also failed to run the NICS
background check on the actual purchaser of the firearm. The Licensee also, despite
being told by Mr. Hoffman that the CI was prohibited and that the UC2 was
purchasing the firearm for the CI, approved the sale and allowed it to proceed.

7. On January 18, 2018, SA Martin sent two other ATF Special Agents, SA Nasir
Sessoms and SA Sabrina Hager, in an undercover capacity into Frazier’s Pawn Shop
to attempt a straw purchase. Both agents were given a transmitter recording device,
but only one of the transmitters was recording at the time of the visit. The one
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 6 of 12 PagelD #: 762

Page 4- Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

10.

transmitter that recorded the visit provided an audio and video recording. During this
visit, the two UC agents spoke with Mr. Hoffman and it was made clear that SA
Hager wished to purchase multiple handguns for SA Sessoms, who represented
himself to be an out-of-state resident. Mr. Hoffman recognized this to be a straw
purchase at the time and even apprised both agents of the fact. Nevertheless, Mr.
Hoffman facilitated the transaction by allowing SA Hager to fill out the ATF Form
4473, while SA Sessoms paid for the two firearms at the cash register. Mr. Hoffman
falsely recorded that SA Hager was the purchaser of the firearms on the ATF Form
4473 and in his acquisition and disposition records. Mr. Hoffman also failed to run
the NICS background check on the actual purchaser of the firearm.

During the visit on January 18, 2018 described above, the Licensee was in close enough
proximity to where the straw purchase transaction between Mr. Hoffman and the two UC
agents was occurring that the Licensee would have been able to hear what was taking
place. Additionally, Mr. Kevin Kidrick, who was an employee of Frazier’s Pawn Shop
and was manning the cash register during this visit, later admitted to law enforcement
that he had identified this transaction as a straw purchase, but took no action to stop the
transaction from going forward.

Following these controlled monitoring visits to Frazier’s Pawn Shop, SA Martin obtained
a federal search warrant through the U.S. Magistrate Court in Martinsburg, WV. On
January 24, 2018, SA Martin, along with other ATF agents and investigators, executed
the federal search warrant of Frazier’s Pawn Shop, during which time numerous items in
support of the criminal investigation into the Licensee and his employees were seized
from the premises, to include multiple firearms, ammunition, computers, cellular phones,
and the Licensee’s Federal firearms licensee records and documents.

A subsequent inspection of the Licensee’s Federal firearms licensee records and
documents revealed multiple violations of the GCA, including two additional straw
purchases facilitated by Mr. Hoffman. The two additional straw purchases were
recorded on two separate ATF Form 4473 — one dated April 21, 2017 for transaction
number 5446 and one dated July 29, 2017 for transaction number 5632. Both
transactions were flagged by ATF investigators because, although both forms
indicated that Mr. Hoffman was the “actual purchaser,” the handwritten receipts
indicated that the firearms went to other individuals. When confronted by SA Martin
about his involvement in transaction number 5446, which involved the sale of a
Remington Model 870, 20-gauge shotgun with serial number C925158, Mr. Hoffman
admitted that, even though Ms. Michele Crews had paid for the firearm, he falsely
indicated he was the “actual purchaser” on the ATF Form 4473 and ran the FBI
NICS background check on himself to complete the transaction. Likewise for
transaction number 5632, which involved the sale of a Glock pistol, Model 19, 9mm
with serial number AMCS728, Mr. Hoffman admitted that he falsely listed himself as
the “actual purchaser” on the ATF Form 4473 and ran the FBI NICS background
check on himself in order to complete the transaction and prior to transferring the
firearm to Ms. Audrea Crews. Mr. Hoffman explained that he did so because Ms.
Audrea Crews was 18 years old at the time of the transaction and thus precluded
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 7 of 12 PagelD #: 763

Page 5 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

11.

under the GCA from purchasing a handgun firearm. Mr. Hoffman also informed SA
Martin that he informed the Licensee of both of these transactions, including to

whom the firearms would eventually be given, and that the Licensee approved both
transactions.

In addition to the transactions described above, further violations of the GCA were
discovered upon inspection of the Licensee’s Federal firearms licensee records and
documents. As such, the Licensee was cited for the following violations:

a. On April 21, 2017, licensee’s representative falsely completed an ATF Form
4473, entered incorrect information into their acquisition and disposition record
and improperly ran a NICS background check on himself for the purchase of a
Remington shotgun (Model 870; 20 gauge; S/N C925158), which he actually sold
and transferred to Michele CREWS in violation of 18 U.S.C. §§ 923(g)(1)(A),
922(t)(1), and 924(a)(1)(A), and 27 C.F.R. §§ 478.102(a), 478.124(c)(1),
478.125(e) and 478.128(a).

b. On July 29, 2017, licensee’s representative falsely completed an ATF Form 4473,
entered incorrect information into their acquisition and disposition record and
improperly ran a NICS background check on himself for the purchase of a Glock
pistol (Model 19; 9mm caliber; S/N AMCS728), which he actually sold and
transferred to Audra CREWS, who was eighteen years of age at the time of the
handgun purchase, in violation of 18 U.S.C. §§ 923(g)(1)(A), 922(t)(1),
924(a)(1)(A), and 922(x), and 27 C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125(e)
and 478.128(a).

c. On October 18, 2017, licensee’s representative falsely completed an ATF Form 4473,
entered incorrect information into their acquisition and disposition record and
improperly ran NICS background check on a person other than the actual purchaser
and facilitated the straw purchase of a Hi-Point rifle (Model 4595; .45 caliber; S/N
R55185) to an individual with a Virginia driver’s license, portrayed by an ATF
Undercover (UC) agent, for the actual purchaser, portrayed by an ATF confidential
informant (CI) with a felony conviction, who the licensee’s representative knew or
reasonable should have known was a prohibited person in violation of 18 U.S.C. §§
922(d)(1), 923(g)(1)(A), 922(t)(1), and 924(a)(1)(A), and 27 C.F.R. §§ 478.102(a),
478.124(c)(1), 478.125(e) and 478.128(a).

d. On October 24, 2017, licensee’s representative falsely completed an ATF Form 4473,
entered incorrect information into their acquisition and disposition record and
improperly ran NICS background check on a person other than the actual purchaser
and facilitated the straw purchase of a Springfield pistol (Model XD-9; 9mm caliber,
S/N GM979645) to an individual with a West Virginia driver’s license, portrayed by
an ATF UC agent, for the actual purchaser, portrayed by an ATF CI with a felony
conviction, who the licensee’s representative knew or reasonable should have known
was a prohibited person in violation of 18 U.S.C. §§ 922(d)(1), 923 (g)(1)(A),
922(t)(1), and 924(a)(1)(A), and 27 C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125 (e)
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 8 of 12 PagelD #: 764

Page 6 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

and 478.128(a).

e. On January 18, 2018, licensee’s representative falsely completed an ATF Form 4473,
entered incorrect information into their acquisition and disposition record and
improperly ran NICS background check on a person other than the actual purchaser
and facilitated the straw purchase of a Springfield pistol (Model XD-45; .45 ACP
caliber, S/(N GM403521) and an FN pistol (Model FNS-9; 9mm caliber; S/N
GKU0026569) to an individual with a West Virginia driver’s license, portrayed by an
ATF UC agent, for the actual purchaser, portrayed by another ATF UC agent, who
the licensee’s representative knew or reasonable should have known was an out-of-
state resident in violation of 18 U.S.C. §§ 922(b)(3), 923(g)(1)(A), 922(t)(1) and
924(a)(1)(A), and 27 C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125(e) and
478.128(a).

f. Licensee engaged in approximately forty-seven (47) willful violations (on twenty-
nine (29) ATF Form 4473) of 18 U.S.C. §§ 922(m), 923(g)(1)(A), and 27 C.F.R. §§
478.21(a) and 478.124(c) for transferring a firearm without first completing
accurately all appropriate sections (such as questions 11.a, 16, 22, 23 and 29) of ATF
Form 4473.

g. Licensee engaged in approximately sixty-six (66) violations (on forty (40) ATF
Form 4473) of 18 U.S.C. §§ 922(m), 923(g)(1)(A), and 27 C.F.R. § 478.124(c)(1), for
transferring a firearm without first requiring the transferee provide the personal
identifying information (such as name, residential address, place of birth, citizenship,
etc.) required by ATF Form 4473,

h. Licensee engaged in approximately five (5) violations (on five (5) ATF Form 4473)
of 18 U.S.C. §§ 922(m), 922(t)(1)(c), and 923(g)(1)(A), and 27 C.F.R. §
478.124(c)(3)(i) for failing to verify and properly record the identity of the transferee
by examining a valid government-issued identification document (as defined in 27
C.F.R. § 478.11).

i. Licensee engaged in approximately thirty-six (36) violations of 18 U.S.C. §§ 922(m),
922(t), and 923(g)(1)(A), and 27 C.F.R. § 478.124(c)(3)(iv) for failing to record all
NICS transaction information on ATF Form 4473 (questions 19.a, 19.c, and 19.d)
prior to the transfer of a firearm.

j. Licensee violated 18 U.S.C. §§ 922(m) and 923(g)(1)(A), and 27 C.F.R. §
478.124(c)(4) for failing to enter correct information regarding the manufacturer,
serial number, and caliber/gauge of the firearm to be transferred on ATF Form 4473
(question 27) prior to the transfer of the firearm.

k. Licensee engaged in approximately five (5) violations (on five (5) ATF Form 4473)
of 18 U.S.C. §§ 922(m), 923(g)(1)(A), and 27 C.F.R. § 478.124(c)(5), for failing to
properly sign and/or record the correct date of transfer of a firearm on ATF Form
4473.
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 9 of 12 PagelD #: 765

Page 7 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

]. Licensee engaged in approximately two (2) violations of 18 U.S.C. § 922(g)(3) and
27 C.F.R. § 478.126a, involving four (4) handguns, for failing to timely or correctly
report the sale of two or more pistols, or revolvers, or combination thereof, to an
unlicensed person on the same day or within five consecutive business days.

m. Licensee engaged in approximately eight (8) violations of 18 U.S.C. § 922(m) and
923(g)(1)(A), and 27 C.F.R. § 478.125(e) for failing to completely, accurately, and
timely record information (such as the fact of disposition, the date of disposition, the
transferees name and address) into the Acquisition and Disposition record.

n. Licensee violated 18 U.S.C. § 922(t)(1)(A) and 27 C.F.R. § 478.102(a)(1) for failing
to conduct a NICS background check on a purchaser of a firearm.

12. Prior to the events described above, the Licensee's business underwent multiple

13.

inspections, including a qualifications inspection and several compliance inspections,
by ATF. As is customary practice, during each of these inspections, the Licensee
and/or his employee signed an acknowledgement form indicating that an ATF
investigator had provided them with a general overview of the Federal firearms
regulations, including a discussion on “straw purchases,” and explained to them their
responsibilities as a Federal firearms licensee and answered any questions they may
have. Following the compliance inspections conducted of licensee in 2010, 2011 and
2014, licensee was cited for multiple violations of the GCA and issued warning
letters, each of which informed licensee of the importance of properly maintaining
business records and warned licensee that any future violations may be viewed as
willful and may result in revocation of his license. In addition to the issuance of a
warning letter, following the 2011 inspection, which covered the period of December
13, 2010 to December 12, 2011, licensee attended a warning conference on July 10,
2012 at the ATF Martinsburg Field Office. At this warning conference, the GCA
violations discovered during the inspection were discussed in detail and the
importance of complying with the Gun Control Act was explained to the Licensee.
The Licensee was given an opportunity to ask any questions about Federal firearms
regulations. The following day, July 11, 2012, ATF sent the Licensee a letter
summarizing the discussions that had taken place at the warning conference, and
reminded the Licensee that future violations may be considered willful and may
result in revocation of his license.

At the hearing, the Licensee did not dispute his compliance history, nor did the
Licensee dispute any of the violations noted within the Notice or that he knew and
understood his obligations to comply with the Gun Control Act. The Licensee also
did not dispute that the violations were done willfully. Rather, the Licensee opted to
provide documents that suggested he has taken remedial measures since the
execution of the search warrant by ATF at Frazier’s Pawn Shop to ensure he was
complying with the GCA ~ such as, including all firearms in his acquisition and
disposition book and ensuring all ATF Form 4473’s are properly filled out and
accurate. In addition, the Licensee provided documentation showing what
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 10 of 12 PagelD #: 766

Page 8 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

percentage of his business is comprised of firearms sales and why losing his Federal
firearms license would be detrimental to his business. Finally, the Licensee
suggested that the violations should be attributed to Mr. Hoffman and not himself
because “probably 99 percent of the paperwork is under William Hoffman.”
However, the Licensee admitted that he knows of his duties, obligations and
responsibilities as a Federal firearms licensee and acknowledged that he has
responsibility for the actions of his employees, including Mr. Hoffman.

Conclusions of Law

1. Pursuant to the GCA, ATF may, after notice and opportunity for hearing, revoke a
Federal firearms license if the licensee has willfully violated any provision of the
GCA or the regulations issued thereunder. 18 U.S.C. § 923(e); 27 C.F.R. § 478.73.

2. For purposes of the regulatory provisions of the GCA, a purposeful disregard of or
plain indifference to the laws and regulations imposed on firearms dealers shows
willfulness for purposes of § 923(d)(1)(C). Repeated violations after being informed
of regulatory obligations constitute plain indifference or deliberate disregard of the
GCA. See RSM v. Herbert, 446 F. 3d 316, 322 (4" Cir. 2006); American Arms. Int.
v. Herbert, 563 F. 3d 78, 87 (4" Cir. 2009).

3. The Licensee is liable for the acts of its employees. Stein’s Inc. v. Blumenthal, 649
F.2d 463, 468 (7" Cir. 1980). Violations committed by employees selling firearms
while working within the scope of their employment with the Licensee are
attributable to the Licensee. See Bankston v. Then, 615 F.3d 1364, 1368-1369 (11"
Cir. 2010).

4. Having established that the Licensee violated the GCA and the regulations issued
thereunder, it must be determined whether such violations were willfully committed.
For the reasons stated below, I conclude that the Licensee's conduct was willful in
relation to all of the stated violations in the Findings of Fact.

5. The evidence and testimony presented at the hearing clearly shows that the Licensee
understood his duties and responsibilities as a Federal firearms licensee, to include
but not limited to preventing straw purchases. The Licensee acknowledged on at
least 3 separate occasions that an ATF investigator had explained this illegal practice
and answered his questions regarding such. These acknowledgements
notwithstanding, the evidence suggests that the Licensee may have not only been
aware of but also approved at least one, if not two, straw purchases facilitated by his
employee, Mr. Hoffman, on October 24, 2017 and January 18, 2018, respectfully.
The evidence also suggests that the Licensee was aware of and approved the two
additional straw purchases Mr. Hoffman directly engaged in for Ms. Michelle Crews
and Ms. Audra Crews. Importantly, however, even in the absence of such evidence
of the Licensee’s complicity in these straw purchases, the Licensee clearly
acknowledged at the hearing that he is responsible for the actions of his employees,
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 11 of 12 PagelD #: 767

Page 9 - Final Notice of Denial of Application, Revocation Suspension and/or Fine of Firearms
License

including Mr. Hoffman. This is significant because Mr. Hoffman also acknowledged
an understanding of straw purchases. If there was any doubt as to whether Mr.
Hoffman fully understood what is precluded under the law, Mr. Hoffman dispelled
all such doubt when he accurately explained to the CI on August 25, 2017, as weil as
to the two ATF undercover agents on January 18, 2018, not only what qualifies as a
straw purchase, but also what one can expect to receive as a punishment under the
law should one be caught participating in such practice. Nevertheless, Mr. Hoffman
willfully facilitated the straw purchase of multiple firearms on 5 separate occasions.
On October 18, 2018 and October 25, 2018, despite knowing that the CI was a
convicted felon, Mr. Hoffman allowed for two ATF undercover agents to mark on
the ATF Form 4473 they were the actual purchasers of the firearms, when in fact
they were not and Mr. Hoffman knew they were not. Likewise, on January 18, 2018,
Mr. Hoffman knew that SA Sessoms, who posed as an out-of-state resident, could
not purchase a handgun in West Virginia and that SA Hager was not the actual
purchaser of the firearms. In spite of that, Mr. Hoffman allowed SA Hager to
complete the ATF Form 4473 and completed an FBI NICS background check on her
to complete the transaction. Finally, Mr. Hoffman willfully and knowingly engaged
in the straw purchase of firearms for Ms. Michelle Crews and Ms. Audra Crews by
falsely listing himself as the actual purchaser of the firearms on the ATF Form 4473.
Even though Mr. Hoffman knew he was not the actual purchaser of the firearms, he
ran a FBI NICS background check on himself to complete the transaction. Based on
Mr. Hoffman’s acknowledgement and recorded statements, it is clear Mr. Hoffman
understood what he was doing was illegal, but proceeded with the sale all the same.

6. Separate from the straw purchases, the multiple other GCA violations discovered
during the inspection of the Licensee’s Federal firearms licensee records and
documents following the execution of the search warrant on Frazier’s Pawn Shop
were also willful. Prior to this inspection, the Licensee had been informed of the law
and regulations, and its failure to comply therewith, in 2010, 2011, and 2014.
Following the 2010 and 2014 inspections, the Licensee was issued a warning letter in
which it was emphasized that future violations may be considered willful and could
result in the revocation of its Federal firearms licensee. The Licensee was also given
the benefit of a warning conference following the inspection in 2011, where ATF
discussed the necessary corrective actions to be taken, and the Licensee advised of
specific acts it would take to prevent future violations. Specifically, the Licensee
gave assurances to ATF during this warning conference that in order to avoid future
errors, omissions or discrepancies it would “[v]Jerify prior to completing the transfer
of firearms to non-licensees that all the information called for or requested on the
headers and instructions on the forms are recorded correctly and accurately.” The
Licensee also indicated that it would take corrective action to ensure it would
properly record the acquisition and/or disposition of all firearms in its Acquisition
and Disposition Book in a timely manner. These assertions proved false, as each of
the violations discovered in the most recent inspection of the Licensee’s Federal
firearms licensee records and documents were previously addressed following the
2010, 2011, and 2014 inspections. In other words, each of the violations in its
records and documents are repeat violations, and thus ATF’s inclusion of these
Case 3:19-cv-00208-GMG Document 10-23 Filed 06/04/20 Page 12 of 12 PagelD #: 768

Page 10- Final Notice of Denial of Application, Revocation Suspension and/or Fine of
Firearms License

violations as part of its basis for denying the renewal of the Licensee Federal
firearms license is justified.

7. The Licensee placed blame for not only the multiple straw purchases, but also its
poor record keeping, principally on its former employee, Mr. Hoffman. However,
this argument is without merit. First, the Licensee openly acknowledged at the
hearing that it was responsible for its employees. The Licensee therefore cannot
now reasonably expect to be held exempt and immune from the actions of its
employees simply because Mr. Hoffman may, in fact, have participated in the
behavior that gives rise to ATF’s decision to deny the renewal of the Licensee’s
Federal firearms license. Second, there is at least some evidence that suggests
the Licensee was not wholly “in the dark” concerning Mr. Hoffman’s actions —
particularly as it relates to the straw purchases in which Mr. Hoffman either
facilitated or directly engaged — and may have even authorized the transactions.
Finally, this “rogue employee” defense has been previously rejected by the
Federal Circuit Courts that have weighed in on the issue. For example, the Fifth
Circuit heard and recently ruled on essentially this exact same argument in
Fairmont Cash, Mgmt, L.L.C. v. James, 858 F.3d 356 (5th Cir. 2017). In that
case, in response to a “rogue employee” argument, the Fifth Circuit relied upon
language out of the Seventh Circuit, which establishes, “where . . . the licensee is
a corporation, it is chargeable with the conduct and knowledge of its employees.”
Id. at 362-3 (citing Stein’s, Inc. v. Blumenthal, 649 F.2d 463, 467-68 (7th Cir.
1980).' Based on this reasoning, the Fifth Circuit held, “[the FFL] is vicariously
liable for the illegal acts of its employees regardless whether it approved of them.
We reject its argument to contrary.” Jd. at 363 (emphasis in original).
Accordingly, I reject these arguments raised by the Licensee now.

8. I conclude that the Licensee willfully violated the provisions of the GCA and the
regulations issued thereunder. Accordingly, as provided by 18 U.S.C. § 923(d) and
27 C.F.R. § 478.72, the application for renewal of the Federal firearms license held
by the Licensee, is hereby DENIED.

h
Dated this g i day of October, 2019.

Ruth fo

Michael F. Fronezak
Director, Industry Operations Washington Field Division
Bureau of Alcohol, Tobacco, Firearms and Explosives United States Department of Justice

 

! See also Moreno v. Bureau of Alcohol, Tobacco, Firearms, Explosives, 113 F. Supp. 3d 916, 923 (W.D. Tex. 2015)
(finding “a business entity’s federal firearms license may be revoked . . . because of the willful violations by the
company’s employees.”); Arwady Hand Trucks Sales, Inc. v. Vander Werf, 507 F. Supp. 2d 754, 763 n. 12 (S.D.
Tex. 2007); Vineland Fireworks Co. v. ATF, 544 F. 3d 509, 521-22 (3d Cir. 2008) (in similar explosives regulatory
scheme licensee is responsible for violations attributable to employee).
